
      
        
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Part 165
        [Docket Number USCG-2019-0216]
        RIN 1625-AA00
        Safety Zone; Apra Outer Harbor, Naval Base Guam
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard is proposing to establish a temporary safety zone for certain waters of Apra Outer Harbor. This action is necessary to provide for the safety of life on these navigable waters near Polaris Point, Guam, during a fireworks display on July 4, 2019. This proposed rulemaking would prohibit persons and vessels from being in the safety zone unless authorized by the Captain of the Port Guam (COTP) or a designated representative. We invite your comments on this proposed rulemaking.
        
        
          DATES:
           Comments and related material must be received by the Coast Guard on or before May 10, 2019.
        
        
          ADDRESSES:

          You may submit comments identified by docket number USCG-2019-0216 using the Federal eRulemaking Portal at https://www.regulations.gov. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section for further instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions about this proposed rulemaking, call or email Chief Todd Wheeler, Sector Guam, U.S. Coast Guard; telephone 671-355-4866, email wwmguam@uscg.mil.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Table of Abbreviations
        
          CFR Code of Federal Regulations
          DHS Department of Homeland Security
          FR Federal Register
          NPRM Notice of proposed rulemaking
          § Section
          U.S.C. United States Code
        
        II. Background, Purpose, and Legal Basis
        Navy Morale, Welfare and Recreation (MWR) will be conducting a fireworks display between 6 p.m. and 9 p.m. on July 4, 2019. The fireworks are to be launched from a barge in Apra Outer Harbor, approximately 300-yards west of Polaris Point, Guam. Hazards from firework display include accidental discharge of fireworks, dangerous projectiles, and falling hot embers or other debris. The COTP has determined that potential hazards associated with the fireworks to be used in this display would be a safety concern for anyone within a 190-yard radius of the barge.
        The purpose of this rulemaking is to ensure the safety of vessels and the navigable waters within a 190-yard radius of the fireworks barge before, during, and after the scheduled event. The Coast Guard is proposing this rulemaking under authority in 46 U.S.C. 70034 (previously 33 U.S.C. 1231).
        III. Discussion of Proposed Rule
        The COTP is proposing to establish a safety zone from 6 p.m. to 9 p.m. on July 4, 2019. The safety zone would cover all navigable waters within 190 yards of a barge in Apra Outer Harbor located approximately 300 yards west of Polaris Point, Guam. The duration of the zone is intended to ensure the safety of vessels and these navigable waters before, during, and after the scheduled 6 p.m. to 9 p.m. fireworks display. No vessel or person would be permitted to enter the safety zone without obtaining permission from the COTP or a designated representative. The regulatory text we are proposing appears at the end of this document.
        IV. Regulatory Analyses
        We developed this proposed rule after considering numerous statutes and Executive orders related to rulemaking. Below we summarize our analyses based on a number of these statutes and Executive orders and we discuss First Amendment rights of protestors.
        A. Regulatory Planning and Review
        Executive Orders 12866 and 13563 direct agencies to assess the costs and benefits of available regulatory alternatives and, if regulation is necessary, to select regulatory approaches that maximize net benefits. Executive Order 13771 directs agencies to control regulatory costs through a budgeting process. This NPRM has not been designated a “significant regulatory action,” under Executive Order 12866. Accordingly, the NPRM has not been reviewed by the Office of Management and Budget (OMB), and pursuant to OMB guidance, it is exempt from the requirements of Executive Order 13771.
        This regulatory action determination is based on the size, location, duration, and time-of-year of the safety zone. Vessel traffic will be able to safely transit around this safety zone, which will impact a small designated area of the Apra Outer Harbor for 3 hours. The safety zone will impact a small section of the main channel for Navy traffic, however Navy traffic will be able to transit around the area safely. This is also the main traffic area for the Marianas Yacht Club in Sasa Bay. Moreover, the Coast Guard will issue a Broadcast Notice to Mariners via VHF-FM marine channel 16 about the zone, and the rule allows vessels to seek permission to enter the zone.
        B. Impact on Small Entities
        The Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, as amended, requires Federal agencies to consider the potential impact of regulations on small entities during rulemaking. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities.
        While some owners or operators of vessels intending to transit the safety zone may be small entities, for the reasons stated in section IV.A above, this proposed rule would not have a significant economic impact on any vessel owner or operator.

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it.

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please contact the person listed in the FOR FURTHER INFORMATION CONTACT section. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        C. Collection of Information
        This proposed rule would not call for a new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520).
        D. Federalism and Indian Tribal Governments
        A rule has implications for federalism under Executive Order 13132, Federalism, if it has a substantial direct effect on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under that Order and have determined that it is consistent with the fundamental federalism principles and preemption requirements described in Executive Order 13132.

        Also, this proposed rule does not have tribal implications under Executive Order 13175, Consultation and Coordination with Indian Tribal Governments, because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes. If you believe this proposed rule has implications for federalism or Indian tribes, please contact the person listed in the FOR FURTHER INFORMATION CONTACT section.
        E. Unfunded Mandates Reform Act
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 (adjusted for inflation) or more in any one year. Though this proposed rule would not result in such an expenditure, we do discuss the effects of this rule elsewhere in this preamble.
        F. Environment

        We have analyzed this proposed rule under Department of Homeland Security Directive 023-01 and Commandant Instruction M16475.1D, which guide the Coast Guard in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions that do not individually or cumulatively have a significant effect on the human environment. This proposed rule involves safety zone lasting no more than 3 hours that would prohibit entry within 190 yards of a fireworks barge. Normally such actions are categorically excluded from further review under paragraph L60(a) of Appendix A, Table 1 of DHS Instruction Manual 023-01-001-01, Rev. 01. A preliminary Record of Environmental Consideration supporting this determination is available in the docket where indicated under ADDRESSES. We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        G. Protest Activities

        The Coast Guard respects the First Amendment rights of protesters. Protesters are asked to contact the person listed in the FOR FURTHER INFORMATION CONTACT section to coordinate protest activities so that your message can be received without jeopardizing the safety or security of people, places, or vessels.
        V. Public Participation and Request for Comments
        We view public participation as essential to effective rulemaking, and will consider all comments and material received during the comment period. Your comment can help shape the outcome of this rulemaking. If you submit a comment, please include the docket number for this rulemaking, indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation.

        We encourage you to submit comments through the Federal eRulemaking Portal at http://www.regulations.gov. If your material cannot be submitted using http://www.regulations.gov, contact the person in the FOR FURTHER INFORMATION CONTACT section of this document for alternate instructions.

        We accept anonymous comments. All comments received will be posted without change to https://www.regulations.gov and will include any personal information you have provided. For more about privacy and the docket, visit https://www.regulations.gov/privacyNotice.
        

        Documents mentioned in this NPRM as being available in the docket, and all public comments, will be in our online docket at https://www.regulations.gov and can be viewed by following that website's instructions. Additionally, if you go to the online docket and sign up for email alerts, you will be notified when comments are posted or a final rule is published.
        
          List of Subjects in 33 CFR Part 165
          Harbors, Marine safety, Navigation (water), Reporting and recordkeeping requirements, Security measures, Waterways. 
        
        
        For the reasons discussed in the preamble, the Coast Guard is proposing to amend 33 CFR part 165 as follows:
        
          PART 165—REGULATED NAVIGATION AREAS AND LIMITED ACCESS AREAS
        
        1. The authority citation for part 165 continues to read as follows:
        
          Authority:
           46 U.S.C. 70034, 70051; 33 CFR 1.05-1, 6.04-1, 6.04-6, and 160.5; Department of Homeland Security Delegation No. 0170.1.
        
        
        2. Add § 165.T14-0216 to read as follows:
        
          § 165.T14-0216
           Safety Zone; Apra Outer Harbor, Naval Base Guam.
          (a) Location. The following areas, within the Captain of the Port Guam (COTP) Zone (See 33 CFR 3.70-15), all navigable waters on the surface and below the surface within 190 yards of the fireworks barge for the 4th of July celebrations at Polaris Point, Naval Base Guam. The following position 13 degrees 26 minutes 44.76 seconds N Latitude, 144 degrees 39 minutes 59.16 seconds E Longitude is to be used as a guide to the location of the barge.
          (b) Effective dates. This section is effective from 6 p.m. through 9 p.m. on July 4, 2019.
          (c) Enforcement. All persons are required to comply with the general regulations governing safety zones found in § 165.23. Entry into or remaining in this zone is prohibited unless authorized by the Coast Guard Captain of the Port Guam. Persons desiring to transit the area of the safety zone must first request authorization from the Captain of the Port Guam or his designated representative. To seek permission to transit the area, the Captain of the Port Guam and his designated representatives can be contacted at telephone number (671) 355-4821 or on Marine Band Radio, VHF-FM channel 16 (156.8 MHz). Any Coast Guard commissioned, warrant, or petty officer, and any other COTP representative permitted by law, may enforce this temporary safety zone.
          (d) Waiver. The COTP may waive any of the requirements of this section for any person, vessel, or class of vessel upon finding that application of the safety zone is unnecessary or impractical for the purpose of maritime security.
          (e) Penalties. Vessels or persons violating this section are subject to the penalties set forth in 46 U.S.C. 70036 and 46 U.S.C. 70052.
        
        
          Dated: April 5, 2019.
          Christopher M. Chase,
          Captain, U.S. Coast Guard, Captain of the Port Guam.
        
      
      [FR Doc. 2019-07060 Filed 4-9-19; 8:45 am]
       BILLING CODE 9110-04-P
    
  